DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. The Applicant has argued that none of the examples of Urabe teach the use of fatty acid metal salts as waxes and instead teach only paraffin wax.  Furthermore, the Applicant also argues that the examples of Urabe teach higher concentrations of wax than what is claimed.  However, the disclosure of Urabe is not confined to the particular configurations represented in the embodiments.  Rather, a reference is relevant for all that it teaches.  In re Heck, 216 USPQ 1038, 1039 (Fed. Cir. 1983). "[I]n a section 103 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co. Inc. v. Biocraft Laboratories Inc., 10 USPQ2d 1843, 1846 (Fed. Cir. 1989) (quoting In re Lamberti, 192 USPQ 278, 280 (CCPA 1976)).  Urabe further teaches that the examples are not limiting ([0129]).  As such, one of ordinary skill in the art would have been certainly been motivated to combine the toner elements taught by Urabe in the manner taught by Urabe.  As such, the Applicant’s arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe (US PGP 2016/0054670).
Urabe teaches a toner comprising an aluminum flake pigment ([0023]), a polyester binder resin having an acid value of 5 to 30 ([0034-48], see [0035] for the recitation of acid value) and a fatty acid metal salt that reads on the formula recited by the Applicant in pending claim 1 ([0062]).  Specific examples of the fatty acid metal salt are taught to be calcium stearate, calcium laurate, zinc stearate or magnesium stearate ([0062]).  The amount of the fatty acid metal salt is taught to be between 2 and 20% by mass of the toner particles ([0065]), the mass of the binder resin is taught to be 50 to 95 % by mass of the toner particles ([0050]) and the mass of the aluminum pigment is taught to be 5 to 40% by mass of the toner particles ([0026]).  Therefore, the fatty acid metal salt would account for as little as 5.0 parts by mass of the aluminum pigment .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe (US PGP 2016/0054670) in view of Aruga et al. (US PGP 2010/0261113).
The complete discussion of Urabe above is included herein.  Urabe does not teach a suitable polydispersity index (Mw/Mn) for the polyester resin binder resin nor a percentage of a THF-soluble fraction of the binder resin having a molecular weight within the range recited in pending claim 8.
Aruga teaches a toner comprising a polyester binder resin and further teaches that in order to provide satisfactory fixing properties the binder resin should have a polydispersity index of 15 or more and that the content of a portion of the THF-soluble fraction having a molecular weight of 10,000 or less should be .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Urabe (US PGP 2016/0054670) in view of Yamamoto (US PGP 2010/0068646).
The complete discussion of Urabe above is included herein.  Urabe does not teach a percentage of a THF-soluble fraction of the binder resin having a molecular weight within the range recited in pending claim 8.
Yamamoto teaches a toner comprising a binder resin.  Additionally, the binder resin is taught to have a content of components having a molecular weight of 3,000 or less in THF-soluble components in an amount of 20% by weight or less (Abstract).  The main molecular weight peak of THF-soluble components is taught to be within the range of 4,000 to 10,000 and therefore the molecular weight range of from 100 to 5,000 would necessarily account for 20% by weight or more of the THF-soluble components.  Imparting a toner with these properties is taught to improve the low melt viscosity of the toner ([0041-43]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have optimized the low .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/31/2021